FORM

OF

NONSTATUTORY STOCK OPTION AGREEMENT

This Nonstatutory Stock Option Agreement (this “Agreement”) is made as of the
     day of      , 200_, between Sport Supply Group, Inc., a Delaware
corporation (the “Company”), and [NAME] (“Optionee”).

To carry out the purposes of the Sport Supply Group, Inc. 2007 Stock Option Plan
(the “Plan”), by affording Optionee the opportunity to purchase shares of the
common stock of the Company, par value $0.01 per share (“Stock”), and in
consideration of the mutual agreements and other matters set forth herein and in
the Plan, the Company and Optionee hereby agree as follows:

1. Grant of Option. The Company hereby irrevocably grants to Optionee, as a
matter of separate inducement and not in lieu of any salary or other
compensation for Optionee’s services to the Company, the right and option
(“Option”) to purchase all or any part of an aggregate of      shares of Stock
on the terms and conditions set forth herein and in the Plan, which Plan is
incorporated herein by reference as a part of this Agreement. In the event of
any conflict between the terms of this Agreement and the Plan, the Plan shall
control. Capitalized terms used but not defined in this Agreement shall have the
meaning attributed to such terms under the Plan, unless the context requires
otherwise. This Option shall not be treated as an incentive stock option within
the meaning of section 422(b) of the Code.

2. Purchase Price. The purchase price of Stock purchased pursuant to the
exercise of this Option shall be $    per share, which has been determined to be
not less than the Fair Market Value of the Stock at the date of grant of this
Option, which is      , 20     (the “Date of Grant”). For all purposes of this
Agreement, Fair Market Value of Stock shall be determined in accordance with the
provisions of the Plan.

3. Exercise of Option.

(a) Vesting Schedule. Subject to the earlier expiration of this Option as herein
provided or the occurrence of a Change in Control (as such term is defined in
the Plan) while Optionee is employed by or otherwise providing services to the
Company, this Option will vest and be exercisable, by written notice to the
Company at its principal executive office addressed to the attention of its
Corporate Secretary (or such other officer or employee of the Company as the
Company may designate from time to time), at the times, and with respect to the
percentage of the aggregate number of shares of Stock offered by this Option,
specified in the following schedule:

[add vesting schedule]

;provided, that Optionee remains continuously in the employ of or a service
provider to the Company or its Affiliates until the applicable vesting dates set
forth above.

(b) Change in Control. In the event of a Change in Control (as such term is
defined in the Plan), each outstanding Option shall become fully vested and
exercisable as to all Options, including Options that would not otherwise be
vested or exercisable. In no event, however, shall a recapitalization of the
Company, a reclassification of the Company’s capital stock, or other change in
the Company’s capital structure (a “recapitalization”), constitute a Change in
Control, and the exercise of this Option shall not be accelerated upon the
occurrence of any such recapitalization; instead, in the event of any
recapitalization, the Option will be adjusted in accordance with Section VIII of
the Plan.

(c) Termination of Employment or Service Relationship. This Option may be
exercised only while Optionee remains an employee of or a service provider to
the Company and will terminate and cease to be exercisable upon termination of
Optionee’s employment or service relationship with the Company, except that:

(i) If Optionee’s employment or service relationship with the Company terminates
by reason of disability (within the meaning of section 22(e)(3) of the Code),
this Option may be exercised by Optionee (or Optionee’s legal representative) at
any time during the period of one year following such termination, but only as
to the number of shares of Stock Optionee was entitled to purchase hereunder as
of the date Optionee’s employment or service relationship so terminates.

(ii) If Optionee dies while in the employ of or providing services to the
Company, Optionee’s estate, or the person who acquires this Option by will or
the laws of descent and distribution or otherwise by reason of the death of
Optionee, may exercise this Option at any time during the period of one year
following the date of Optionee’s death, but only as to the number of shares of
Stock Optionee was entitled to purchase hereunder as of the date of Optionee’s
death.

(iii) If Optionee’s employment or service relationship with the Company
terminates for any reason other than as described in Section 3(c)(i) or
(ii) above, unless such employment or service relationship is terminated for
cause, this Option may be exercised by Optionee at any time during the period of
three months following such termination, or by Optionee’s estate (or the person
who acquires this Option by will or the laws of descent and distribution or
otherwise by reason of the death of Optionee) during a period of one year
following Optionee’s death if Optionee dies during such three month period, but,
in each case, only as to the number of shares of Stock Optionee was entitled to
purchase hereunder as of the date Optionee’s employment or service relationship
so terminates. As used in this Section 3(c)(iii), the term “cause” shall mean
Optionee (A) has been convicted of a misdemeanor involving moral turpitude or of
a felony, (B) has engaged in gross negligence or willful misconduct in the
performance of Optionee’s duties as an employee of or service provider to the
Company, or (C) has materially breached any material provision of any written
agreement between Optionee and the Company or any of its Affiliates. If Optionee
is terminated for cause, this Option shall not be exercisable for any period
following such termination.

If Optionee is on leave of absence for any reason, the Company may, in its sole
discretion, determine that Optionee will be considered to still be in the employ
of or providing services to the Company, provided that rights to the Option will
be limited to the extent to which those rights were earned or vested when the
leave of absence began. In addition, the terms and provisions of the employment
agreement, if any, between Optionee and the Company or any Affiliate (the
“Employment Agreement”) that relate to or affect the Option are incorporated
herein by reference. Notwithstanding any provision of this Section 3 to the
contrary, in the event of any conflict or inconsistency between the terms and
conditions of this Section 3 and the terms and conditions of the Employment
Agreement, the terms and conditions of the Employment Agreement shall be
controlling.

(d) Expiration Date. This Option shall not be exercisable in any event after the
expiration of 10 years from the Date of Grant hereof.

(e) Payment of Purchase Price. The purchase price of shares as to which this
Option is exercised shall be paid in full at the time of exercise, at Optionee’s
election, with the approval of the Company, (i) in cash (including check, bank
draft or money order payable to the order of the Company), (ii) by delivering or
constructively tendering to the Company shares of Stock having a Fair Market
Value equal to the purchase price (provided such shares used for this purpose
must have been held by Optionee for such minimum period of time as may be
established from time to time by the Committee), (iii) if the Stock is readily
tradable on a national securities market, through a “cashless exercise” in
accordance with a Company established policy or program for the same, or
(iv) any combination of the foregoing. No fraction of a share of Stock shall be
issued by the Company upon exercise of an Option or accepted by the Company in
payment of the exercise price thereof; rather, Optionee shall provide a cash
payment for such amount as is necessary to affect the issuance and acceptance of
only whole shares of Stock. Unless and until a certificate or certificates
representing such shares shall have been issued by the Company to Optionee,
Optionee (or the person permitted to exercise this Option in the event of
Optionee’s death) shall not be or have any of the rights or privileges of a
shareholder of the Company with respect to shares acquirable upon an exercise of
this Option.

4. Transferability. The Option, and any rights or interests therein, will be
transferable by Optionee only to the extent permitted pursuant to the terms of
Section X.E. of the Plan or approved by the Committee.

5. Withholding of Tax.

(a) Withholding Requirement. To the extent that the exercise of this Option or
the disposition of shares of Stock acquired by exercise of this Option results
in compensation income or wages to Optionee for federal, state or local tax
purposes that are subject to withholding requirements, Optionee shall deliver to
the Company at the time of such exercise or disposition such amount of money as
the Company may require to meet its minimum obligation under applicable tax laws
or regulations. In connection with such an event requiring tax withholding,
Optionee may (i) direct the Company, in the Company’s discretion, to withhold
from the shares of Stock to be issued upon exercise the number of shares
necessary to satisfy the Company’s obligation to withhold taxes, that
determination to be based on the shares’ Fair Market Value as of the date of
exercise; (ii) deliver to the Company, in the Company’s discretion, sufficient
shares of Stock (based upon the Fair Market Value as of the date of such
delivery) to satisfy the Company’s tax withholding obligation; or (iii) deliver
sufficient cash to the Company to satisfy its tax withholding obligations.

(b) Deficiency. If Optionee fails to pay the required amount to the Company and
fails to make a Stock Withholding Election, the Company is authorized to
withhold from any cash remuneration (or, Stock remuneration, including
withholding any shares of Stock distributable to Optionee upon exercise of this
Option) then or thereafter payable to Optionee any tax required to be withheld
by reason of the exercise of this Option or the disposition of shares of Stock
acquired by exercise of this Option. If the Committee subsequently determines
that the aggregate Fair Market Value of any shares of Stock withheld or
delivered as payment of any tax withholding obligation is insufficient to
discharge that tax withholding obligation, Optionee shall pay to the Company,
immediately upon the Committee’s request, the amount of the deficiency in the
form of payment requested by the Committee.

6. Penalties for Engaging in Certain Adverse Conduct. The Option granted
pursuant to this Agreement shall be subject to the provisions of this Section 6,
unless the Committee (or its duly appointed agent) determines, in its sole
discretion, that it is in the best interest of the Company not to apply the
following provisions in a given case.

(a) Prohibited Conduct. Optionee shall be subject to the forfeiture penalties
described in Section 6(b) below if, at any time (i) prior to the expiration date
specified in Section 3(d), (ii) within one year following termination of
Optionee’s employment or service relationship, or (iii) within one year
following Optionee’s exercise of this Option in full, whichever is latest,
Optionee engages in any activity that the Committee determines, in its sole
discretion exercised in good faith, to be in competition with the Company or
inimical, contrary, or harmful to the interests of the Company, including but
not limited to (A) conduct related to Optionee’s employment or service
relationship with the Company for which either criminal or civil penalties
against Optionee may be sought, (B) a violation of Company policies (such as the
Company’s insider trading policy, a copy of which Optionee hereby acknowledges
receipt), (C) accepting employment with or serving as a consultant, director,
advisor or in any other capacity to an employer that is in competition with or
acting against the interests of the Company (including employing or recruiting
any present, former or future employee of the Company), or (D) disclosing or
misusing any confidential information or material concerning the Company.

(b) Forfeiture Penalties. If the Committee determines that Optionee has engaged
in any conduct prohibited by Section 6(a) above:

(i) this Option shall terminate effective as of the date on which Optionee
enters into such prohibited activity, unless terminated earlier by operation of
another term or condition of this Agreement or the Plan; and

(ii) any Option Gain (as defined below) realized by Optionee upon exercise of
the Option shall be paid by Optionee to the Company within [     ] days
following the termination of the Option pursuant to Section 6(b)(i) above.

For purpose of this Agreement, the term “Option Gain” means the gain represented
by the average market price per share for the Stock on the date of exercise over
the per share exercise price of the Option, multiplied by the number of shares
of Stock Optionee purchased without regard to any subsequent market price
increase or decrease.

(c) Set-Off. By accepting this Agreement, Optionee consents to a deduction from
any amounts the Company owes Optionee from time to time (including amounts owed
to Optionee as wages or other compensation, fringe benefits, or vacation pay, as
well as any other amounts owed Optionee by the Company), to the extent of any
Option Gain Optionee owes the Company under this Section 6. Whether or not the
Company elects to make any set-off, in whole or in part, if the Company does not
recover the full amount of Option Gain owed to it by Optionee by means of a
set-off as provided in this Section 6(c), the Optionee agrees to pay any unpaid
balance to the Company immediately.

7. Compliance with Securities Laws. Notwithstanding any provision of this
Agreement to the contrary, the grant of the Option and the issuance of Stock
will be subject to compliance with all applicable requirements of federal,
state, and foreign securities laws and with the requirements of any stock
exchange or market system upon which the Stock may then be listed. The Company
may delay the exercise of the Option if the issuance of shares of Stock upon
exercise would constitute a violation of any applicable federal, state, or
foreign securities laws or other laws or regulations or the requirements of any
stock exchange or market system upon which the Stock may then be listed. Until
the shares of Stock acquirable upon the exercise of the Option have been
registered for issuance under the Securities Act of 1933, as amended (the
“Securities Act”), the Company will not issue such shares unless the holder of
the Option provides the Company with a written opinion of legal counsel, who
shall be satisfactory to the Company, addressed to the Company and satisfactory
in form and substance to the Company’s counsel, to the effect that the proposed
issuance of such shares to such Optionee may be made without registration under
the Securities Act. OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED
UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, OPTIONEE MAY NOT BE
ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. As a
condition to the exercise of the Option, the Company may require Optionee to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect to such compliance as may be requested by the Company.

8. Extension if Exercise Prevented by Law. Notwithstanding Section 3(c), if the
exercise of the Option within the applicable time period set forth in Section
3(c) is prevented by the provisions of Section 7, the Option will remain
exercisable until 30 days after the date Optionee is notified by the Company
that the Option is exercisable, but in any event no later than the expiration
date set forth in Section 3(d). The Company makes no representation as to the
tax consequences of any such delayed exercise. Optionee should consult with
Optionee’s tax advisor as to the tax consequences of any such delayed exercise.

9. Extension if Optionee is a Section 16 Person. Notwithstanding Section 3(c),
if a sale within the applicable time periods set forth in Section 3(c) of shares
acquired upon exercise of the Option would subject Optionee to suit under
section 16(b) of the Exchange Act, the Option will remain exercisable until the
earliest to occur of (a) the 10th day following the date on which a sale of such
shares by Optionee would no longer be subject to such suit, (b) the 190th day
after Optionee’s termination of service with the Company and any Affiliate, or
(c) the expiration date set forth in Section 3(d). The Company makes no
representation as to the tax consequences of any such delayed exercise. Optionee
should consult with Optionee’s tax advisor as to the tax consequences of any
such delayed exercise.

10. Status of Stock. Optionee agrees that (a) the certificates representing the
shares of Stock purchased under this Option may bear such legend or legends as
the Committee deems appropriate in order to assure compliance with Section 7 and
applicable securities laws, (b) the Company may refuse to register the transfer
of the shares of Stock purchased under this Option on the stock transfer records
of the Company if such proposed transfer would, in the opinion of counsel
satisfactory to the Company, constitute a violation of Section 7 or any
applicable securities law, and (c) the Company may give related instructions to
its transfer agent, if any, to stop registration of the transfer of the shares
of Stock purchased under this Option.

11. Adjustments. The terms of the Option shall be subject to adjustment from
time to time in accordance with Section VIII of the Plan.

12. Employment or Service Relationship. For purposes of this Agreement, Optionee
shall be considered to be in the employment of or providing services to the
Company as long as Optionee remains an employee of or other service provider to
either the Company, an Affiliate, or an entity assuming or substituting a new
option for this Option (or a parent or subsidiary of such entity). Without
limiting the scope of the preceding sentence, it is expressly provided that
Optionee’s employment or service relationship with the Company shall be
considered to have terminated at the time of the termination of the “Affiliate”
status under the Plan of the entity or other organization that employs Optionee
or to which Optionee otherwise provides services. Records of the Company
regarding whether and when there has been a termination of Optionee’s employment
or service relationship, and the cause of such termination, shall be conclusive
for all purposes hereunder, unless determined by the Committee to be incorrect.
Nothing contained in this Agreement shall confer upon Optionee the right to
continue in the employ of or to perform services for the Company or any
Affiliate, or interfere in any way with the rights of the Company or any
Affiliate to terminate Optionee’s employment or service relationship at any
time.

13. Furnish Information. Optionee agrees to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirement imposed upon the Company by or under any applicable statute
or regulation.

14. Remedies. The Company shall be entitled to recover from Optionee reasonable
attorneys’ fees incurred in connection with the enforcement of the terms and
provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.

15. No Liability for Good Faith Determinations. The Company and the members of
the Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Option granted hereunder.

16. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to Optionee, or Optionee’s legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent hereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require Optionee or Optionee’s legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefore in such form as
the Company shall determine.

17. No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.

18. Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date received by the person to whom it is properly addressed
or, if earlier, the date sent via certified mail.

19. Waiver of Notice. Any person entitled to notice hereunder may, by written
form, waive such notice.

20. Information Confidential. As partial consideration for the granting of this
Option, Optionee agrees that Optionee will keep confidential all information and
knowledge that Optionee has relating to the manner and amount of Optionee’s
participation in the Plan; provided, however, that such information may be
disclosed as required by law and may be given in confidence to Optionee’s spouse
and tax and financial advisors. In the event any breach of this promise comes to
the attention of the Company, it shall take into consideration that breach in
determining whether to recommend the grant of any future similar award to
Optionee.

21. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors or assigns of the Company and all persons lawfully
claiming under Optionee.

22. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

23. Company Action. Any action required of the Company shall be by resolution of
the Board or by a person authorized to act by resolution of the Board.

24. Headings. The titles and headings of paragraphs are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

25. Word Usage. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.

26. No Assignment. Optionee may not assign this Agreement or any of Optionee’s
rights under this Agreement without the Company’s prior written consent, and any
purported or attempted assignment without such prior written consent shall be
void.

27. Amendment. The Option may be amended by the Board or by the Committee at any
time (a) if the Board or the Committee determines, in its sole discretion, that
amendment is necessary or advisable in light of any addition to or change in any
federal or state, tax or securities law or regulation, which change occurs after
the Date of Grant and by its terms applies to the Option; or (b) other than in
circumstances described in Section 27(a), with Optionee’s consent.

28. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all covenants,
promises, representations, warranties and agreements between the parties with
respect to the Option granted hereby. Without limiting the scope of the
preceding sentence, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect.

29. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof, except to the extent Delaware law is preempted by
federal law. The obligation of the Company to sell and deliver Stock hereunder
is subject to applicable laws and to the approval of any governmental authority
required in connection with the authorization, issuance, sale or delivery of
such Stock.

30. Jurisdiction. Each of the Company and Optionee hereby irrevocably
(i) submits and consents to the personal jurisdiction of the state and federal
courts sitting in Dallas County, Texas with respect to any suit, action, or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby and (ii) waives the right to contend in any such action that
venue is improperly laid in any such court or that it is an improper or
inconvenient forum or lacks personal jurisdiction. If Optionee now or hereafter
resides outside the State of Texas, Optionee hereby irrevocably appoints the
Corporate Secretary of the Company as Optionee’s authorized agent upon whom
process may be served at such Corporate Secretary’s Company office for notices
under this Agreement in any suit, action, or proceeding arising out of or based
upon this Agreement or the transactions contemplated hereby that may be
instituted in any state or federal court in the State of Texas by the Company.
Optionee agrees to take any and all action, including the filing of any and all
documents and instruments, that may be necessary to continue such appointment in
full force and effect as aforesaid. Service of process upon the authorized agent
of Optionee and written notice of such service to Optionee shall be deemed, in
every respect, effective service of process as to Optionee for purposes of any
such suit, action, or proceeding instituted in any state or federal court in the
State of Texas.

[Signature Page Follows]

1

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Optionee has executed this Agreement,
effective as of the day and year first above written.

SPORT SUPPLY GROUP, INC.

By:
Name:
Title:

Date:

     

(Optionee Signature)

Print Name
Date:

Dallas 1294895v.4

2